Exhibit 10.14



EMPLOYMENT AGREEMENT



            THIS EMPLOYMENT AGREEMENT (“Agreement”) is made by and
betweenEXPRESSJET AIRLINES, INC., a Delaware corporation (“Company”) (formerly
Continental Express, Inc.), and CHARLES R. COBLE (“Employee”), and is joined in
solely for the purposes specified in Section 5.13 by CONTINENTAL AIRLINES, INC.,
a Delaware corporation (“Continental”).



W I T N E S S E T H:



            WHEREAS,Company, Continental and Employee are parties to that
certain Employment Agreement dated as of July 25, 2000 (the “Existing
Agreement”); and



            WHEREAS, Continental and Employee are parties to certain other
agreements (collectively, the “Prior Agreements”) pursuant to, and/or Employee
is otherwise participating under one or more of, the Continental Airlines, Inc.
Incentive Plan 2000, the Continental Airlines, Inc. 1998 Stock Incentive Plan,
the Continental Airlines, Inc. 1997 Stock Incentive Plan, the Continental
Airlines, Inc. 1994 Incentive Equity Plan, the Continental Airlines, Inc.
Officer Retention and Incentive Award Program, the Continental Airlines, Inc.
Management Bonus Program, and the Continental Airlines, Inc. Long Term Incentive
Performance Award Program (collectively, as amended, the “Continental Plans”);
and



            WHEREAS, Continental and ExpressJet Holdings, Inc. (“Holdings”) are
contemplating an initial public offering of Holdings’ common stock (the “Initial
Public Offering”); and



            WHEREAS, the Board of Directors of Company, and the Human Resources
Committee of the Board of Directors of Continental, deem it advisable and in the
best interests of Company, Continental and their respective stockholders to
assure management continuity for Company and, consistent therewith, have
authorized the execution, delivery and performance by Company and Continental of
this Agreement; and



            WHEREAS, in connection therewith, the parties desire to enter into
this Agreement to, effective as of the Effective Date (as defined below) and
subject to the consummation of the Initial Public Offering, (i) replace and
supersede the Existing Agreement in its entirety, (ii) modify and, in some cases
revoke, the Prior Agreements, and (iii) set forth their agreements with respect
to other aspects of Employee’s participation in the Continental Plans;



            NOW THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, Company, Continental (solely as
specified in Section 5.13) and Employee agree as follows:

--------------------------------------------------------------------------------


ARTICLE I:  EMPLOYMENT AND DUTIES



            1.1       Employment; Effective Date.  Beginning as of the Effective
Date, Company agrees to employ Employee and Employee agrees to be employed by
Company, at will of both Company and Employee, subject to the terms and
conditions of this Agreement.  For purposes of this Agreement, the “Effective
Date” shall mean the date of the consummation of the Initial Public Offering.



            1.2       Position.  Beginning as of the Effective Date, Employee
shall initially be employed in the position of Company’s Vice President –
Airport Services/Properties and Facilities.  Company may subsequently assign
Employee to a different position or modify Employee’s duties and
responsibilities.  Moreover, Company may assign this Agreement and Employee’s
employment to any subsidiary or affiliate of Company.



            1.3       Duties and Services.  Employee agrees to serve in the
position assigned pursuant to paragraph 1.2 and to perform diligently and to the
best of his abilities the duties and services appertaining to such position as
determined by Company, as well as such additional duties and services which
Employee from time to time may be reasonably directed to perform by Company.



ARTICLE II:  AT-WILL EMPLOYMENT RELATIONSHIP



            2.1       Employment At-Will.  The employment relationship between
Employee and Company is at-will.  Each of Employee and Company shall have the
right to terminate the employment relationship at any time and for any reason
whatsoever, with or without cause, and without any liability or obligation
except as may be expressly provided in this Agreement.



            2.2       Notice of Termination.  If Company or Employee desires to
terminate Employee’s employment hereunder, it or he shall do so by giving
written notice to the other party that it or he has elected to terminate
Employee’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.



ARTICLE III:  COMPENSATION AND BENEFITS



            3.1       Base Salary.  During the period of this Agreement,
Employee shall receive a minimum annual base salary equal to the greater of (i)
$160,000.00 or (ii) such amount as Company and Employee mutually may agree upon
from time to time.  Employee’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to employees but no less frequently than semimonthly.



            3.2       Bonus Programs.  Company shall pay Employee a supplemental
bonus for 2002 in an amount equal to $59,000.00 (which amount shall be paid to
Employee as soon as administratively feasible after the Effective Date). 
Company or Holdings shall establish a management bonus program (the “Management
Bonus Program”) for the fiscal year beginning on January 1, 2002, subject to
terms and conditions to be determined in the sole discretion of the Board of
Directors of Holdings or the Human Resources Committee of the Board of Directors
of Holdings.

--------------------------------------------------------------------------------


            3.3       Other Company Benefits.  During his employment hereunder,
Employee and, to the extent applicable, Employee’s family, dependents and
beneficiaries, shall be allowed to participate in all benefits, plans, and
programs, including improvements or modifications of the same, which are now, or
may hereafter be, available to similarly situated employees of Company.  Such
benefits, plans and programs may include, without limitation, profit sharing
plan, thrift plan, annual physical examinations, health insurance or health care
plan, life insurance, disability insurance, pension plan, pass privileges on
Continental or Company flights, flight privileges and the like.  Company shall
not, however, by reason of this paragraph be obligated to institute, maintain,
or refrain from changing, amending or discontinuing, any such benefit plan or
program, so long as such changes are similarly applicable to similarly situated
employees generally; provided, however, that Company shall not change, amend or
discontinue Employee’s Flight Privileges (as defined below) without his prior
written consent.



            3.4       Continental Airlines, Inc. Long Term Incentive Performance
Award Program.  Notwithstanding any provision in the Continental Airlines, Inc.
Long Term Incentive Performance Award Program (the “LTIP”) or any award notice
issued thereunder to the contrary, (a) as of the Effective Date, Employee shall
cease participation in the LTIP, and (b) Employee shall forfeit and receive no
payments with respect to awards under the LTIP for which the Performance Period
has not ended on or before the Effective Date; provided, however, that in the
event Employee experiences a termination of employment on or before the
Effective Date, the terms of the LTIP and any award notice issued to Employee
thereunder shall control.  Company shall be liable for any amounts owed to
Employee under this paragraph 3.4, and Continental shall have no liability with
respect to such amounts.  Employee hereby waives any and all rights to notices
or any other actions necessary to terminate Employee’s rights and participation
under the LTIP in accordance with the foregoing provisions of this paragraph
3.4.



            3.5       Continental Airlines, Inc. Management Bonus Program. 
Notwithstanding any provision of the Continental Airlines, Inc. Management Bonus
Program or any other bonus program adopted by the Human Resources Committee of
the Board of Directors of Continental for 2002 (collectively, the “Continental
Bonus Programs”) or any award notice issued thereunder to the contrary, (a) as
of the Effective Date, Employee shall cease participation in all Continental
Bonus Programs, and (b) Employee shall forfeit and receive no payments with
respect to awards under or Employee’s participation in the Continental Bonus
Programs with respect to any period beginning after December 31, 2001. 
Notwithstanding the foregoing, in the event Employee experiences a termination
of employment on or before the Effective Date, the terms of the applicable
Continental Bonus Programs shall control.  Company shall be liable for any
amounts owed to Employee under this paragraph 3.5, and Continental shall have no
liability with respect to such amounts.  Employee hereby waives any and all
rights to notices or any other actions necessary to terminate Employee’s
participation under the Continental Bonus Programs in accordance with the
foregoing provisions of this paragraph 3.5.

--------------------------------------------------------------------------------


            3.6       Continental Airlines, Inc. Officer Retention and Incentive
Award Program.  Notwithstanding any provision of the Continental Airlines, Inc.
Officer Retention and Incentive Award Program (the “Retention Program”), any
award notice thereunder, award agreement or any other prior agreement between
Continental and Employee, plan document or any other document to the contrary,
Employee and Continental acknowledge and agree that (a) Employee shall be
considered for all purposes of the Retention Program to have incurred a
“Termination of Service” (as such term is defined in the Retention Program) as
of the Effective Date by reason of Employee’s voluntary termination of his
employment and (b) Employee shall not be considered as either an “Eligible
Employee” or an “Officer” (as such terms are defined in the Retention Program)
from and after the Effective Date; provided, however, that in the event Employee
experiences a Termination of Service on or before the Effective Date, the terms
of the Retention Program and any award notices issued to Employee thereunder
shall control.  Employee hereby waives any and all rights to notices with
respect to the foregoing matters in connection with the Retention Program. 
Continental shall retain liability for payments to Employee with respect to his
awards under the Retention Program, and Company and Holdings shall have no
liability with respect to such payments.



ARTICLE IV:  EFFECT OF TERMINATION



            4.1       Effect on Compensation.  Upon termination of the
employment relationship by either Employee or Company, regardless of the reason
therefor, all compensation and all benefits to Employee hereunder shall
terminate contemporaneously with termination of his employment, except that (A)
if such termination shall constitute an Involuntary Termination (as such term is
defined in paragraph 4.4), then, subject to the provisions of paragraphs 4.2 and
4.3, (i) Continental and Company shall provide Employee with Flight Privileges
(as such term is defined in paragraph 4.4) for the remainder of Employee’s
lifetime, (ii) Company shall provide Employee and his eligible dependents with
Continuation Coverage (as such term is defined in paragraph 4.4) for the
Severance Period (as such term is defined in paragraph 4.4), and (iii)  Company
shall pay Employee the Monthly Severance Amount (as such term is defined in
paragraph 4.4) each month during the Severance Period, or (B) if such
termination is a result of Employee’s retirement under Company’s retirement
policy or program generally applicable to similarly situated employees of
Company, then Continental and Company shall, subject to the provisions of
paragraph 4.3, provide Employee with Flight Privileges for the remainder of
Employee’s lifetime.  No remuneration or wages earned by Employee during or with
respect to the Severance Period (whether earned as an employee, independent
contractor, sole proprietor, joint venturer, or otherwise) shall reduce
Company’s obligation to pay the Monthly Severance Amount each month during the
Severance Period.  Company may set off any amounts owed by Employee to Company
or any of its affiliates against any obligation to pay the Monthly Severance
Amount.



            4.2       Liquidated Damages.  In light of the difficulties in
estimating the damages to Employee in the event Employee’s employment is subject
to an Involuntary Termination, Company and Employee hereby agree (for themselves
and for the express and directly enforceable benefit of Continental and
Company’s affiliates) that the payments and benefits, if any, to be received by
Employee pursuant to paragraph 4.1 shall be received by Employee as liquidated
damages.  Payment of the compensation and benefits to Employee pursuant to
paragraph 4.1 shall be offset against any amounts to which Employee may
otherwise be entitled under any and all severance plans and policies maintained
by Company or its affiliates.

--------------------------------------------------------------------------------

            4.3       Certain Post-Termination Obligations.  All payments and
benefits to Employee hereunder shall be subject to Employee’s compliance with
the following provisions for one full year after the termination of Employee’s
employment hereunder:



            (i)  Employeeshall, upon reasonable notice, furnish such information
and proper assistance to Company, its affiliates and Continental as may
reasonably be required in connection with any litigation in which it or any of
its affiliates or Continental is, or may become, a party;



            (ii)  Employeeshall not discuss with any other employee of Company
or an affiliate of Company the formation or operations of any business intended
to compete with Company or its affiliates, and will not solicit or cause to be
solicited any employee of Company or its affiliates to leave the employ of
Company or its affiliates;



            (iii)  Iany public statements made by Employee concerning Company or
its affiliates or Continental, or their officers, directors, or employees shall
be submitted in writing for prior approval by Company’s or Continental’s (as
appropriate) public relations and legal departments, and Employee shall not make
any such public statements which are not so approved; and



            (iv)  upon termination of employment, Employee shall (a) promptly
return to Company all property (including all keys, passes, credit cards,
documents, memoranda and computer hardware and software) of Company or any of
its affiliates or Continental then in his possession or control, and (b) in the
same manner as if he were still employed by Company, hold in confidence, and not
disclose to any person, all business plans, trade secrets, and confidential or
proprietary information of Company or any of its affiliates or Continental, and
shall not use any such plans, secrets or information in a manner which is
detrimental to Company or its affiliates or Continental.



            If Employee fails to comply with the above obligations, Company may
cease making any and all payments hereunder, and Company, Company’s affiliates
and Continental may cease extending benefits to Employee and may recover by
appropriate action instituted in any court of competent jurisdiction any
severance payments theretofore paid to Employee.  Employee agrees that the
obligations of Employee contained in this paragraph 4.3 are in addition to any
rights Company, Company’s affiliates or Continental may have in law or at
equity, and that it is not possible to measure in money the damages which may be
suffered by Company, Company’s affiliates or Continental if Employee breaches
any of the provisions of this paragraph 4.3.  Therefore, if Employee breaches
any of the provisions of this paragraph 4.3, each of Company, Company’s
affiliates and Continental shall be entitled to an injunction restraining
Employee from violating such provisions.  If Company, any affiliate of Company
or Continental shall institute any action or proceeding to enforce any such
obligations, Employee hereby irrevocably waives the claim or defense that
Company, an affiliate of Company or Continental has an adequate remedy at law
and agrees not to assert in any such action or proceeding such claim or
defense.  The foregoing shall not prejudice Company’s (or any of its
affiliates’) or Continental’s right to require Employee to account for and pay
over to Company, a Company affiliate or Continental, and Employee agrees to
account for and pay over, the compensation, profits, monies, accruals and other
benefits derived or received by Employee as a result of any transaction or
occurrence constituting a breach of this paragraph 4.3.  The duration of the
obligations of Employee under this paragraph 4.3 shall be extended by and for
the term of any period during which Employee is in breach of this paragraph 4.3.

--------------------------------------------------------------------------------

            4.4       Certain Definitions and Additional Terms.  As used herein,
the following capitalized terms shall have the meanings assigned below:



            (i)   “Continuation Coverage” shall mean the continued coverage of
Employee and his eligible dependents under the welfare benefit plans available
to similarly situated employees of Company who have not terminated employment
(or the provision of equivalent benefits), including, without limitation,
medical, health, dental, life insurance, disability, vision care, accidental
death and dismemberment, and prescription drug, at no greater cost to Employee
than that applicable to a similarly situated Company employee who has not
terminated employment; provided, however, that (1) subject to clause (2) below,
the coverage under a particular welfare benefit plan (or the receipt of
equivalent benefits) shall terminate upon Employee’s receipt of comparable
benefits from a subsequent employer and (2) if Employee (and/or his eligible
dependents) would have been entitled to retiree coverage under a particular
welfare benefit plan had he voluntarily retired on the date of his Involuntary
Termination, then such coverage shall be continued as provided in such plan upon
the expiration of the Severance Period.  Notwithstanding any provision in this
Article IV to the contrary, to the extent permitted by applicable law,
Employee’s entitlement to any benefit continuation pursuant to Section 601 et.
seq. of the Employee Retirement Income Security Act of 1974, as amended, shall
commence at the end of the period of, and shall not be reduced by the provision
of, any applicable Continuation Coverage;



            (ii)  “Flight Privileges” shall mean flight privileges on each
airline operated by Company, Continental or any of their respective affiliates
or any successor or successors thereto (the “System”), consisting of space
available flight passes for Employee and Employee’s eligible family members (as
such eligibility was in effect on May 18, 1999), a Universal Air Travel Plan
(UATP) card (or, in the event of discontinuance of the UATP program, a similar
charge card permitting the purchase of air travel through direct billing to
Company, Holdings, Continental or any successor or successors thereto (a
“Similar Card”)) in Employee’s name for charging on an annual basis up to the
applicable Annual Travel Limit (as hereinafter defined) with respect to such
year in value (valued identically to the calculation of imputed income resulting
from such flight privileges described below) of flights (in any fare class) on
the System for Employee, Employee’s spouse, Employee’s family and significant
others as determined by Employee, Platinum Elite OnePass Cards (or similar
highest category successor frequent flyer cards) in Employee’s and Employee’s
spouse’s names for use on the System, a membership for Employee and Employee’s
spouse in Continental’s Presidents Club (or any successor program maintained in
the System), and payment by Company to Employee (while an officer of Company) of
an annual amount (not to exceed in any year the Annual Gross Up Limit (as
hereinafter defined) with respect to such year) sufficient to pay, on an after
tax basis (i.e., after the payment by Employee of all taxes on such amount), the
U.S. federal, state and local income taxes on imputed income resulting from such
flights (such imputed income to be calculated during the term of such Flight
Privileges at the lowest published or unpublished fare (i.e., 21 day advance
purchase coach fare, lowest negotiated consolidator net fare, or other lowest
available fare) for the applicable itinerary (or similar flights on or around
the date of such flight), regardless of the actual fare class booked or flown,
or as otherwise required by law) or resulting from any other flight privileges
extended to Employee as a result of Employee’s service as an employee of
Company;

--------------------------------------------------------------------------------


            (iii)  “Involuntary Termination” shall mean any termination of
Employee’s employment with Company (other than resulting from an assignment of
this Agreement as permitted by paragraph 1.2 hereof) which does not result from
Employee’s (A) resignation, (B) death, (C) gross negligence or willful
misconduct in performance of the duties and services required of Employee
pursuant to this Agreement, or failure to perform Employee’s duties hereunder
after written notice of such failure has been delivered by Company to Employee
and Employee has not cured such failure within 10 days of receipt of such
notice, (D) breach of any provision of this Agreement, (E) becoming
incapacitated by accident, sickness or other circumstance which renders Employee
mentally or physically incapable of performing the duties and services required
of Employee hereunder on a full-time basis for a period of at least 90 days, (F)
drug or alcohol abuse by Employee which materially adversely affects Employee’s
ability to perform his duties hereunder, or (F) retirement under the retirement
policy or program generally applicable to similarly situated employees of
Company;



            (iv)  “Monthly Severance Amount” shall mean an amount equal to
one-twelfth of Employee’s annual base salary pursuant to paragraph 3.1 in effect
immediately prior to Employee’s Involuntary Termination; and



            (v)  “Severance Period” shall mean the period commencing on the date
of Employee’s Involuntary Termination and continuing for 12 months.



            As used for purposes of Flight Privileges, with respect to any year,
“Annual Travel Limit” shall mean an amount (initially $18,750), which amount has
been and shall be adjusted (i) annually (beginning with the year 2000) by
multiplying such amount by a fraction, the numerator of which shall be
Continental’s average fare per revenue passenger for its jet operations
(excluding regional jets) with respect to the applicable year as reported in its
Annual Report on Form 10-K (or, if not so reported, as determined by
Continental’s independent auditors) (the “Average Fare”) for such year, and the
denominator of which shall be the Average Fare for the prior year, (ii) annually
to add thereto any portion of such amount unused since the year 1999, and (iii)
after adjustments described in clauses (i) and (ii) above, automatically upon
any change in the valuation methodology for imputed income from flights (as
compared with the valuation methodology for imputed income from flights used by
Continental as of May 18, 1999), so as to preserve the benefit of $18,750
annually (adjusted in accordance with clauses (i) and (ii) above) of flights
relative to the valuations resulting from the valuation methodology used by
Continental as of May 18, 1999 (e.g., if a change in the valuation methodology
results, on average, in such flights being valued 15% higher than the valuation
that would result using the valuation methodology used by Continental as of May
18, 1999, then the Annual Travel Limit would be increased by 15% to $21,562.50,
assuming no other adjustments pursuant to clauses (i) and (ii) above).  In
determining any adjustment pursuant to clause (iii) above, Continental shall be
entitled to rely on a good faith calculation performed by its independent
auditors based on a statistically significant random sampling of flight
valuations compared with the applicable prior valuations of identical flights,
which calculation (and the basis for any adjustments pursuant to clauses (i) or
(ii) above) will be provided to Employee upon request.  Company will promptly
notify Employee in writing of any adjustments to the Annual Travel Limit
described in this paragraph.

--------------------------------------------------------------------------------


            As used for purposes of Flight Privileges, with respect to any year,
the term “Annual Gross Up Limit” shall mean an amount (initially $7,500), which
amount has been and shall be adjusted (i) annually (beginning with the year
2000) by multiplying such amount by a fraction, the numerator of which shall be
the Average Fare for such year, and the denominator of which shall be the
Average Fare for the prior year, (ii) annually to add thereto any portion of
such amount unused since the year 1999, and (iii) after adjustments described in
clauses (i) and (ii) above, automatically upon any change in the valuation
methodology for imputed income from flights (as compared with the valuation
methodology for imputed income from flights used by Continental as of May 18,
1999), so as to preserve the benefit of $7,500 annually (adjusted in accordance
with clauses (i) and (ii) above) of tax gross up relative to the valuations
resulting from the valuation methodology used by Continental as of May 18, 1999
(e.g., if a change in the valuation methodology results, on average, in flights
being valued 15% higher than the valuation that would result using the valuation
methodology used by Continental as of May 18, 1999, then the Annual Gross Up
Limit would be increased by 15% to $8,625, assuming no other adjustments
pursuant to clauses (i) and (ii) above).  In determining any adjustment pursuant
to clause (iii) above, Continental shall be entitled to rely on a good faith
calculation performed by its independent auditors based on a statistically
significant random sampling of flight valuations compared with the applicable
prior valuations of identical flights, which calculation (and the basis for any
adjustments pursuant to clauses (i) or (ii) above) will be provided to Employee
upon request.  Company will promptly notify Employee in writing of any
adjustments to the Annual Gross Up Limit described in this paragraph.



            As used for purposes of Flight Privileges, a year may consist of
twelve consecutive months other than a calendar year, it being Continental’s
practice as of May 18, 1999 for purposes of Flight Privileges for a year to
commence on December 1 and end on the following November 30 (for example, the
twelve-month period from December 1, 1998 to November 30, 1999 is considered the
year 1999 for purposes of Flight Privileges); provided that all calculations for
purposes of clause (i) in the prior two paragraphs shall be with respect to
fiscal years of Continental.



            As used for purposes of Flight Privileges, the term “affiliates” (a)
when used with respect to Company, means any entity controlled by, controlling,
or under common control with Company, and (b) when used with respect to
Continental, means any entity controlled by, controlling, or under common
control with Continental.  For these purposes control of an entity shall require
the direct or indirect ownership of a majority of the outstanding capital stock
of such entity.



            No tickets issued on the System in connection with the Flight
Privileges may be purchased other than directly from Company, Holdings,
Continental or their respective successor or successors (i.e., no travel agent
or other fee or commission based distributor may be used), nor may any such
tickets be sold or transferred by Employee or any other person, nor may any such
tickets be used by any person other than the person in whose name the ticket is
issued.  Employee agrees that, after receipt of an invoice or other accounting
statement therefor, he will promptly (and in any event within 45 days after
receipt of such invoice or other accounting statement) reimburse Company,
Holdings or Continental, as appropriate, for all charges on his UATP card (or
Similar Card) which are not for flights on the System and which are not
otherwise reimbursable to Employee under the applicable policies of Company for
reimbursement of business expenses of officers of Company, or which are for
tickets in excess of the applicable Annual Travel Limit.  Employee agrees that
the credit availability under

--------------------------------------------------------------------------------


Employee’s UATP card (or Similar Card) may be suspended if Employee does not
timely reimburse Company, Holdings or Continental, as appropriate, as described
in the foregoing sentence or if Employee exceeds the applicable Annual Travel
Limit with respect to a year; provided, that, immediately upon Company’s,
Holdings’ or Continental’s, as appropriate, receipt of Employee’s reimbursement
in full (or, in the case of exceeding the applicable Annual Travel Limit,
beginning the next following year and after such reimbursement), the credit
availability under Employee’s UATP card (or Similar Card) will be restored.



            The sole cost to Employee of flights on the System pursuant to use
of Employee’s Flight Privileges will be the imputed income with respect to
flights on the System charged on Employee’s UATP card (or Similar Card),
calculated throughout the term of Employee’s Flight Privileges at the lowest
published or unpublished fare (i.e., 21 day advance purchase coach fare, lowest
negotiated consolidator net fare or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked or flown, or as otherwise required by
law, and reported to Employee as required by applicable law.  With respect to
any period for which Company is obligated to provide the tax gross up described
above, Employee will provide to Company, upon request, a calculation or other
evidence of Employee’s marginal tax rate sufficient to permit Company to
calculate accurately the amount to be paid to Employee.



            Employeewill be issued a UATP card (or Similar Card), Platinum Elite
OnePass Cards (or similar highest category frequent flyer cards) in Employee’s
and Employee’s spouse’s names, a membership card in Continental’s Presidents
Club (or any successor program maintained in the System) for Employee and
Employee’s spouse, and an appropriate flight pass identification card, each
valid at all times during the term of Employee’s Flight Privileges.



            Flight Privileges are intended to be used solely for personal
reasons and may not be used for business purposes (other than business on behalf
of Company). Accordingly, notwithstanding any provision herein to the contrary,
credit availability on Employee’s UATP card (or any Similar Card) may be
suspended, and Employee’s UATP card (or any Similar Card) may be revoked or
cancelled, if Employee’s UATP card (or any Similar Card) is used for business
purposes (other than business on behalf of Company) and, after receiving written
notice from Company (or Continental if such non-allowable usage is on
Continental or any of its affiliates or any successor or successors thereto) to
cease such usage, Employee again uses his UATP card (or any Similar Card) for
any business purpose (other than business on behalf of Company).

--------------------------------------------------------------------------------


ARTICLE V: MISCELLANEOUS



            5.1       Notices.   For purposes of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:



If to Company to:                   ExpressJet Airlines, Inc.

                                                1600 Smith Street, Dept. HQSCE

                                                Houston, Texas  77002

                                                Attention:  Chief Financial
Officer



If to Continental to:              Continental Airlines, Inc.

                                                1600 Smith Street, Dept. HQSLG

                                                Houston, Texas  77002

                                                Attention:  General Counsel



If to Employee to:                  Charles R. Coble

                                                3822 Wildwood Valley Court

                                                Kingwood, Texas 77345



or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.



            5.2       Applicable Law. This contract is entered into under, and
shall be governed for all purposes by, the laws of the State of Texas.



            5.3       No Waiver.  No failure by either party hereto at any time
to give notice to any breach by the other party of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.



            5.4       Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.



            5.5       Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same Agreement.



            5.6       Withholding of Taxes and Other Employee Deductions. 
Company, its affiliates and Continental may withhold from any benefits and
payment made pursuant to this Agreement all federal, state, city and other taxes
as may be required pursuant to any law or governmental regulation or ruling and
all other normal employee deductions made with respect to Company’s or
Continental’s employees generally.

--------------------------------------------------------------------------------


            5.7       Headings; Affiliates.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  Except as otherwise provided herein, for purposes of this Agreement,
the term “affiliate,” as applied to an entity (the “First Entity”), means an
entity who directly, or indirectly through one or more intermediaries, is
controlled by, is controlling, or is under common control with the First Entity.



            5.8       Gender and Plurals.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.



            5.9       Successors.  This Agreement shall be binding (in the case
of Continental, solely as provided in Section 5.13 hereof) upon and inure to the
benefit of Company, Continental and their respective successors, and in each
case successor shall include, without limitation, any person, association, or
entity which may hereafter acquire or succeed to all or substantially all of the
business or assets of Company or Continental (as applicable) by any means
whether direct or indirect, by purchase, merger, consolidation, or otherwise. 
Except as provided in the preceding sentence, this Agreement, and the rights and
obligations of the parties hereunder, are personal and neither this Agreement,
nor any right, benefit or obligation of any party hereto, shall be subject to
voluntary or involuntary assignment, alienation or transfer, whether by
operation of law or otherwise, without the prior written consent of the other
parties.



            5.10     Effect of Termination.  Termination of the employment
relationship under this Agreement shall not affect any right or obligation of
any party which is accrued or vested prior to or upon such termination.



            5.11     Entire Agreement.  Except as provided in (i) the benefits,
plans, and programs referenced in paragraph 3.3 and any awards under Company’s
or Holdings’ stock incentive plans, the Management Bonus Program or similar
plans or programs adopted by Company or Holdings after the Effective Date and
(ii) separate agreements governing Employee’s flight privileges relating to
other airlines, this Agreement, as of the Effective Date, will constitute the
entire agreement of the parties with regard to the subject matter hereof, and
will contain all the covenants, promises, representations, warranties and
agreements between the parties with respect to employment of Employee by
Company.  Effective as of the Effective Date, the Existing Agreement is hereby
terminated and without any further force or effect, each Prior Agreement is
modified and/or revoked as set forth herein, and Employee’s rights under the
Continental Plans are modified as provided herein.  Any modification of this
Agreement shall be effective only if it is in writing and signed by the party to
be charged.  Notwithstanding any provision in this Agreement to the contrary, if
the Effective Date does not occur on or before July 31, 2002, then this
Agreement shall be void ab initio.



            5.12     Deemed Resignations.  Any termination of Employee’s
employment shall constitute an automatic resignation of Employee as an officer
of Company and each affiliate of Company, and an automatic resignation of
Employee from the board of directors of Company and from the board of directors
of any affiliate of Company and from the board of directors or similar governing
body of any corporation, limited liability company or other entity in which
Company or any affiliate holds an equity interest and with respect to which
board or similar governing body Employee serves as Company’s or such affiliate’s
designee or other representative.

--------------------------------------------------------------------------------


            5.13     Joinder.  Continental is a party to this Agreement solely
with respect to (a) the benefits to Continental described in the provisions of
paragraphs 3.4, 3.5, 3.6, and 5.6, and (b) the obligations of Continental
relating to Flight Privileges as set forth in Article IV and as provided in
paragraph 3.3.  In addition, any provision of this Agreement that is for the
benefit of or otherwise relates to Continental shall be directly enforceable by
Continental.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
17th day of April, 2002, to be effective as of the Effective Date.







 

                      

ExpressJet Airlines Inc.



                             

         

By:                                                      

       

James B. Ream
President and Chief Executive Officer





 

                      

“Employee”



                             

         

                                                           

       

Charles R. Coble



 

                      

Continental Airlines, Inc.



                             

         

By:                                                      

       

Michael H. Campbell
Senior Vice President – Human
Resources and Labor Relations

--------------------------------------------------------------------------------